758 N.W.2d 275 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leigh William KEYES, Defendant-Appellant.
Docket No. 136839. COA No. 275280.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the May 30, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. That court shall treat the defendant's delayed application for leave to appeal as having been filed within the deadline set forth in MCR 7.205(F) and shall decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2). After the Attorney General confessed error, a federal court granted the defendant a conditional writ of habeas corpus, ordering the State of Michigan to both appoint counsel to represent him on appeal and "accept said appeal . . . for filing," or release him from custody. Keyes v. Renico, 05-CV-71160-DT, 2005 WL 2173212 (2005). That order was not appealed. Habeas corpus decisions are binding on the parties, and the federal court retains jurisdiction to ensure compliance. People v. Frazier, 478 Mich. 231, 241-242, 733 N.W.2d 713 (2007), cert. denied sub nom. Michigan v. Frazier, ___ U.S. ___, 128 S.Ct. 712, 169 L.Ed.2d 571 (2007). In this case, counsel was appointed, and the federal district court issued an order granting further time for counsel to file an application or post-judgment motion. Counsel's pleadings were filed within the time set forth in the district court's order. The defendant's application for leave to appeal must, therefore, be accepted for filing. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should now be reviewed by this Court.